Case 1:19-cv-00373-JAO-RT Document 1-1 Filed 07/11/19 Page 1 of 1            PageID #: 7




                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

AVID AMIRI, Individually and as            )   Case No. 19-cv-373
Trustee of the DEUTSCHE                    )
INTERNATIONAL TRUST II,                    )
                                           )   DEMAND FOR JURY TRIAL
                    Plaintiffs,            )
   vs.                                     )
                                           )
COUNTY OF MAUI; DOE                        )
DEFENDANTS 1-100,                          )
                                           )
                    Defendants.            )
                                           )
                                           )

                            DEMAND FOR JURY TRIAL

         Trial by jury is hereby demanded in the above-entitled action on all triable

issues.

         DATED: Honolulu, Hawaii, July 11, 2019.


                                   THE LAW OFFICE OF GREGORY A. FERREN


                                   /s/ Gregory A. Ferren
                                   Gregory A. Ferren

                                   Attorney for Plaintiffs
